Citation Nr: 0333961	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  03-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for interstitial lung 
disease, secondary to asbestos exposure.

2.  Entitlement to service connection for chronic lung 
disease other than asbestosis, to include chronic obstructive 
pulmonary disease, emphysema, chronic bronchitis and 
bronchiectasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran served on active duty from December 1941 to June 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claims.

During the pendency of this appeal, the veteran raised the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  However, this matter has not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Jurisdiction 
does indeed matter and it is not "harmless" when the VA, 
during the claims adjudication, process fails to consider 
threshold jurisdictional issues.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 2002).  The issue is, therefore, referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have interstitial lung disease as a 
result of exposure to asbestos during active service.

2.  The medical evidence shows that the veteran's lung 
diseases, to include chronic obstructive pulmonary disease, 
emphysema, chronic bronchitis and bronchiectasis, were not 
present during service or for many years thereafter and that 
there is no causal link between a current lung disorder and 
service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
interstitial lung disease, secondary to asbestos exposure, 
have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002);  38 C.F.R. § 3.303 (2003).

2.  The criteria for entitlement to service connection for 
chronic obstructive pulmonary disease, emphysema, chronic 
bronchitis, and bronchiectasis have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him as to 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the August 2000 rating decision, the 
December 2001 Statement of the Case (SOC), and the January 
2003 Supplemental Statement of the Case (SSOC).  He was 
specifically told about the requirements to establish 
successful claims, and of the reasons that the evidence in 
his case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of the foregoing correspondence, as well as by 
letters from the RO dated in July 2001 and September 2001.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available VA medical 
treatment records.  There is no indication of relevant 
available medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded an appropriate VA 
examinations July 2000.

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

In the present case, the RO informed the veteran in the 
August 2001 and September 2001 letters that it would be to 
the veteran's benefit to submit any additional evidence as 
soon as possible.  The RO also told the veteran that he 
should submit additional evidence within 60 days, but it also 
informed him that such evidence must be received by VA within 
one-year from the date of the letter or retroactive benefit 
would not be payable.  Thus, the RO notified the veteran that 
he ultimately had one year to submit evidence, and therefore, 
the Board finds that there is no prejudice to the appellant 
as a result of any legal deficiency in the VCAA notice 
furnished pursuant to the invalidated regulation and that no 
useful purpose would be served by further delaying appellate 
review to provide corrected notice that the appellant has one 
year to provide additional information or evidence.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorder, including 
bronchiectasis, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

With regard to asbestos-related claims, VA must determine 
whether service records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a  
relationship between asbestos exposure and the claimed 
disease.  See VA Adjudication Manual M21-1, Part VI,  
7.21(d)(1) (Oct. 3, 1997).  Radiographic changes indicative 
of asbestos exposure include interstitial pulmonary fibrosis  
(asbestosis), pleural effusions and fibrosis, pleural  
plaques, and mesotheliomas of the pleura and peritoneum.  
M21-1, Part VI, 7.21(a)(1).  The clinical diagnosis of  
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  M21-1, Part VI,  
7.21(c).  Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of  
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  M21-1, Part VI,  
7.21(b)(1).

It should be noted that the pertinent parts of the VA manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having been aboard a ship.  Dyment v. West, 13 Vet.App. 141,  
145-46 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.  
Cir. 2002); VAOPGCPREC 4-2000.   

The veteran's service medical records are negative for any 
reports, treatment or diagnoses of any respiratory disorder 
during his period of active service.  His service personnel 
records show that he served in the Marine Corp as a Field 
Telephone Man and Light Anti-Aircraft Gun Crewman.

VA examination reports dated in January 1947, February 1950 
and December 1951 all show that the veteran's respiratory 
system was normal.

VA outpatient and hospital treatment records January 1984 to 
December 2001 show that the veteran has severe overall 
ventilatory impairment due to obstructive lung disease.  He 
was hospitalized twice in 1999 for exacerbations of chronic 
obstructive pulmonary disease.

An Asbestos Exposure Questionnaire completed by the veteran 
and received by the RO in May 2000, shows that he reported he 
was transported to various ports on ships while in service.  
He indicated that asbestos was all over the ships, but he 
mainly slept in the top bunks with pipes running above which 
were wrapped in asbestos.  He reported he smoked a pack of 
cigarettes a day and stopped in 1973.

The veteran underwent a VA examination in July 2000.  He 
reported that he spent about six months aboard ship over his 
military career and slept in an upper bunk in the ship's 
hold.  He stated that he did not handle or work with 
asbestos, did not install pipes and did not repair, remove, 
or replace lagging.  X-rays revealed emphysema, but no 
abnormal opacities or pleural calcifications. The examiner 
concluded that the veteran had chronic obstructive pulmonary 
disease of the emphysematous variety most likely related to a 
history of smoking.  The examiner also noted that the chest 
X-rays and pulmonary function testing did not reflect a 
pattern consistent with asbestosis, and there was no evidence 
of calcified pleural plaques on X-ray reports during the 
prior year.

A letter from the chief of thoracic radiology at the Portland 
VA Medical Center dated in November 2000, shows that he 
reviewed a chest X-ray from December 1999, and a computerized 
tomography scan from August 2000.  He stated that he found 
post-inflammatory changes in the lower lung likely related to 
pneumonia, but not consistent with the fibrosis seen in 
asbestosis.  He recommended a dedicated high resolution chest 
computerized tomography (CT) scan to look for mild to minimal 
asbestos related fibrosis.

A VA dedicated high resolution CT scan report dated in August 
2001, shows an impression with no signs of asbestos-related 
pleural disease or pulmonary parenchymal disease.  There was 
scattered bronchiectasis and lingular greater than right 
middle lobe post-inflammatory change.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
interstitial lung disease, secondary to asbestos exposure; 
chronic obstructive pulmonary disease; emphysema; and chronic 
bronchitis.  Service medical records that included a complete 
review of systems, are negative for any complaints or 
findings of any related respiratory disorder.  Post-service 
VA examination reports dated from January 1947 to December 
1951 all show a normal respiratory system. 

Post-service medical evidence shows that the veteran has 
developed chronic obstructive pulmonary disease, emphysema 
and bronchitis, however, there was no indication that this 
was in any way related to service.  On the contrary, the 
competent medical evidence of record has shown that the 
veteran has chronic obstructive pulmonary disease of the 
emphysematous variety most likely related to a history of 
smoking, and not to asbestos exposure or any other incidence 
of service.  There is no indication that the veteran had 
developed a respiratory disorder until many years following 
his separation from service, and such manifestation has not 
been etiologically related to his period of active service.  
As such, there is no competent medical evidence of record 
that the veteran has a current disability that has been 
etiologically related to his period of active service.

Any contentions by the veteran that he has a current 
respiratory disorder that is somehow related to his active 
service, even if presented as sworn testimony, is not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Similarly, the evidence has not shown that the veteran had 
been diagnosed with  bronchiectasis which had become 
manifested to a degree of at least 10 percent within one year 
following his separation from service.  As such, service-
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The Board has considered the request for an additional 
medical opinion addressing the veteran's claim that he has a 
current lung disorder related to his claimed exposure to 
asbestos during service.  However, the veteran was afforded a 
VA pulmonary examination, that included an opinion that chest 
X-rays and pulmonary function testing did not reflect a 
pattern consistent with asbestosis, and there was no evidence 
of calcified pleural plaques on X-ray reports during the 
prior year.  Moreover, an additional opinion was obtained 
from the chief of thoracic radiology at a VA Medical Center 
November 2000.  The radiologist reviewed a December 1999 
chest X-ray and a August 2000 CT scan and opined that that 
the veteran had post-inflammatory changes in the lower lung 
likely related to pneumonia, but not consistent with the 
fibrosis seen in asbestosis.  He recommended a dedicated high 
resolution chest computerized tomography (CT) scan to look 
for mild to minimal asbestos related fibrosis.  That study 
was accomplished in August 2001, and it was reported to show 
no signs of asbestos-related pleural disease or pulmonary 
parenchymal disease.  Given the thorough nature of the 
examinations and specialized lung studies already performed, 
and the opinions rendered, it is the Board's judgment that 
the medical evidence of record is sufficient to adjudicate 
this appeal and there is no further duty to provide 
additional examinations or opinions.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

As to the medical evidence dated in recent years indicating 
that the veteran's lung disease is related to cigarette 
smoking, there is no contention or medical evidence 
suggesting that a current lung disease was caused by in-
service smoking or nicotine dependence beginning during 
service to raise such a claim; it is apparent that the 
veteran smoked for many years and he was on active duty or 
less than 4 years.  In any event, claims for service 
connection of a disability on the basis that it is 
attributable to the use of tobacco products during a 
veteran's period of active service have been effectively 
prohibited under 38 U.S.C. § 1103 (West 2002); 38 C.F.R. § 
3.300 (2002).  This law pertains to claims, such as the ones 
on appeal, filed after June 9, 1998.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for interstitial lung disease, secondary to 
asbestos exposure; chronic obstructive pulmonary disease; 
emphysema; and chronic bronchitis.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for interstitial lung 
disease, secondary to asbestos exposure, is denied.

Entitlement to service connection for chronic lung disease 
other than asbestosis, to include chronic obstructive 
pulmonary disease, emphysema, chronic bronchitis, and 
bronchiectasis, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



